Title: To George Washington from Rochambeau, 4 May 1784
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



My Dear Général
Paris may the 4th 1784.

The letter Which you have honoured me With, the 1st of february ultime, has made the greatest pleasure to me, and your title of particulary Citizen Cannot but increases the Sentiments of Veneration, and of the most tender affection that I have devoted to you for all my life, it is the finest End of the highest Employement that ever man has filled.
I owe to let you Know, my Dear Général, that the King has given to me the Command in chief of the province of the Picardy, and the town of Calais Will be my residence during the Summer. I Shall be very Neighbour With the people against Which we have had So much fighting: but What politeness Soever the commerce of the peace Will give me With them, my heart Shall be allways for the Général under the orders of Which I did fight them, and it Will be the height of the happiness for me, though I Cannot flatter myself of it, that to receive him in that residence.
You owe to have received, my dear Général, the little letter of Confidence by Which I did prevent you of all the repugnancy that the King has to admit Strange orders in his Kingdom, and that it Was only by an consideration for you and for the united States; he has permitted to us of being admitted in the Society of Cincinnatus. if you admit all the demands that the officers of the navy make to you, as Well as that I Sent to you for my army, I fear that this great extension may displease to his majesty and I doubt he Will accept it. I think then it Would be convenient to Keep in two that I have designed to you, to Wit, The chevalier de Lameth and the Baron de L’Estrade, The first having been Wounded in the attack of the redoubts of york, and the Second having been ordered to march at the head of the first Company of Grenadiers as a Lieutenant Colonel in the Same attack, they

have only been made, one Brigadier, and the other Colonel after the siege. They are both in So particulary Cases that if you grant that favour to them, I Shall not Want a new permission of the King and I Shall consider it as an explication of the first deliberation that his majesty has already approved of.
my most tender respects, I beseech you, my Dear Général to Madam Washington, Let me Know from you and from her as often as it will be possible to you, and be persuaded of the inviolable attachment and of the respect With Which I am My Dear Général Your Most obedient and Very humble servant

Le cte de Rochambeau

